DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Note for instance the following examples from claim 1:
The claim 1 limitation “gear levels on a gear change device shaft” is unclear.  The written description sets for the gear levels as being either speeds or shift positions, neither of which clearly constitute structural elements capable of being supported on a shaft.  If applicant means to state that structural --gears-- are on the shaft then the claim should be amended accordingly.  If the applicant means for the gear levels to be structural elements supported on a shaft then the drawings should be amended to have reference characters designating such structural elements and describe such reference characters as structural elements in the written description.1
The claim 1 limitation “a shift fork configured to engage a tip portion of the shirt fork” is unclear as to how a shift fork can engage a portion of itself.
The claim 1 limitation “within a range in which the second gear level is maintained” is unclear as to what element incurs said range and further as to what the range might be measuring, e.g., (a range of rotation of the shift drum?, a range of axial displacement of the shift member?, or some measure of some other element displacement?).
The claim 1 limitation “the axial position of the engaging section of the shift fork is returned to a side closer to the first axial position than the second axial position by a prescribed amount” is unclear in numerous respects.  Firstly, “the axial position of the engaging section of the shift fork” lacks proper antecedent basis.2  Secondly, figure 9 shows the “side” (67) to be closer to the second position (at sp5) than the first position (at sp4) rather than the other way around as claimed.  Thirdly, it is unclear how an element can be said to have been “returned” by a “prescribed amount” especially since figure 9 shows the “amount” (L1) to fail to “return” to any previously incurred position.  If applicant means to say that the shift fork is moved axially away from the second position toward the first position by some prescribed amount then the claim should be amended accordingly.
The remaining claims depend from claim 1 and are thus similarly rejected.  Applicant should carefully ensure that ALL claimed terms have proper antecedent basis without unclear double inclusion and that ALL limitations coincide with what is disclosed in the written description and figures (i.e., not just the claim 1 examples above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pick US2010/0251846.
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.3  
Pick discloses a vehicle transmission comprising: a gear change device configured to support a shifting gear group having a 5plurality of gear levels on a gear change device shaft (102) and configured to move a shifter member (108) in an axial direction of the gear change device shaft for switching the gear levels; a shift fork (106) configured to engage a tip portion of the shift fork with the shifter member and move the shifter member in the axial direction; 10a shift drum (104) formed in a cylindrical shape having a central axis parallel to the axial direction, having a guide groove (105) formed in an outer circumferential section of the shift drum and guides movement of the shift fork in the axial direction, configured to engage an engaging section (section of 106 engaging 105) provided on a base end portion of the shift fork with the guide groove, configured to move the engaging section along the guide groove by being 15rotated around the central axis, and configured to change an axial position of the shift fork for switching the gear levels of the gear change device; and an actuator (115 or 201) configured to pivot the shift drum, wherein the transmission changes the axial position of the engaging section of the shift fork from a first axial position corresponding to a first gear level before gear 20shifting to a second axial position corresponding to a second gear level after gear shifting, and within a range in which the second gear level is maintained, the shift drum is rotated and the axial position of the engaging section of the shift fork is returned to a side closer to the first axial position than the second axial position by a prescribed amount.  Note that the prior art structure is presumed inherently capable of performing the claimed functions.4  For instance the shape of the guide groove (105) is shown in figure 2 to include sloped/tapered transitions between gear stages such that disengagement is inherently NOT instantaneous such that the second gear level must be maintained for at least some small angular displacement of the drum (i.e., 108 remains engaged with a gear during the initial movement away, before the fully disengaged state is reached).
Allowable Subject Matter
It appears that the last lines of claim 1 are an attempt to use functional language (albeit unclearly) to narrow the scope of the claim toward the shape of the guide groove as shown in figure 9 (i.e., to obtain the displacement (L1) without shifting out of gear for the purpose of minimizing continuous fork load).  This guide groove shape is not set forth in the art such that it appears that claim 1 could be allowable if rewritten or amended to expressly/structurally recite this aspect of the guide groove shape and to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.  The applicant’s representative may contact the examiner at the phone number given in the conclusion section below after a proposed amendment is drafted for discussion, if necessary.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        3 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).
        
        4 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.